              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
               CRIMINAL CASE NO. 1:08-cr-00016-MR

UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                    ORDER
                                 )
                                 )
MATTHEW JAMES DURY,              )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER is before the Court on the Defendant’s “Motion to Notify

Court U.S. Constitution is Void” [Doc. 183] and the Defendant’s “Motion to

Question Indictment Only” [Doc. 184].

      By the present motions, the Defendant once again seeks to challenge

the validity of his prosecution and conviction.      To the extent that the

Defendant wishes to raise such claims, he must first seek authorization from

the United States Court of Appeals for the Fourth Circuit to file a second or

successive motion pursuant to 28 U.S.C. § 2255. See 28 U.S.C. § 2255(h).

The Defendant has provided no evidence that he has secured such

authorization here. Accordingly, this Court is without jurisdiction to consider

the merits of the Defendant’s motions, and they therefore will be dismissed.




       Case 1:08-cr-00016-MR Document 185 Filed 06/29/20 Page 1 of 2
      Pursuant to Rule 11(a) of the Rules Governing Section 2255 Cases,

the Court declines to issue a certificate of appealability as the Defendant has

not made a substantial showing of a denial of a constitutional right. 28 U.S.C.

§ 2253(c)(2); Miller–El v. Cockrell, 537 U.S. 322, 336-38 (2003) (in order to

satisfy § 2253(c), a petitioner must demonstrate that reasonable jurists would

find the district court's assessment of the constitutional claims debatable or

wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (holding that when relief

is denied on procedural grounds, a petitioner must establish both that the

correctness of the dispositive procedural ruling is debatable, and that the

petition states a debatably valid claim of the denial of a constitutional right).

      IT IS, THEREFORE, ORDERED that the Defendant’s “Motion to Notify

Court U.S. Constitution is Void” [Doc. 183] and the Defendant’s “Motion to

Question Indictment Only” [Doc. 184] are DENIED AND DISMISSED.

      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules

Governing Section 2255 Cases, the Court declines to issue a certificate of
                               Signed: June 27, 2020
appealability.

      IT IS SO ORDERED.




                                          2



        Case 1:08-cr-00016-MR Document 185 Filed 06/29/20 Page 2 of 2
